FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KERRY MOORE; KELLIE MOORE, and                No. 06-35948
the marital community thereof,                   D.C. No.
               Plaintiffs-Appellants,        CV-05-00442-JLR
                 v.                         Western District of
KING COUNTY FIRE PROTECTION                 Washington, Seattle
DISTRICT NO. 26; JAMES D.
POLHAMUS; DAVID LAWRENCE;                       ORDER
                                             WITHDRAWING
JERRY HARRIS; GARY BOLLINGER,                  QUESTION
              Defendants-Appellees.           PREVIOUSLY
                                              CERTIFIED TO
                                                   THE
                                              WASHINGTON
                                           SUPREME COURT

                     Filed March 4, 2009

   Before: Kim McLane Wardlaw, Richard R. Clifton and
             N. Randy Smith, Circuit Judges.


                           ORDER

   By order entered September 24, 2008, we certified a ques-
tion to the Washington Supreme Court. Appellants have
advised us that the Washington Supreme Court has since filed
an opinion in another case, Hale v. Wellpinit School District
No. 49, 198 P.3d 1021 (Wash. 2009), that provides the answer
to the question we certified. Based on that opinion, Appellants
moved for withdrawal of the certified question and for this
court to resume control and jurisdiction over the appeal.
Appellees oppose that motion. After consultation with the
Washington Supreme Court, the motion is GRANTED.

                             2699
2700     MOORE v. KING COUNTY FIRE PROTECTION DIST.
   The certified question is withdrawn, this court will resume
control over this appeal, and the case is re-submitted for deci-
sion as of the date this order is filed.

   A copy of this order will be sent by the Clerk of this court
to the Clerk of the Washington Supreme Court.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.